office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b04 jhseibert presp-121580-07 uilc date september third party communication none date of communication not applicable to --------------------------- ------------------------------ large mid-size business from charles p besecky branch chief branch international subject withdrawal of letter_ruling request by target this chief_counsel_advice is issued pursuant to section of revproc_2007_1 2007_1_irb_1 chief_counsel_advice is not binding on examinations or appeals and is not a final case determination this document is not to be used or cited as precedent legend foreign acquirer majority shareholder target date x ---------------------------------------------------------------------------------------- -------------------------------------- ---------------------------------------------------------------------------------------- -------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------ ------------------- ---------------- presp-121580-07 purpose target a taxpayer in your area submitted a private_letter_ruling request dated date requesting a ruling that an acquisition of target by foreign acquirer was not subject_to taxation under the provisions of sec_367 and sec_1_367_a_-3 pursuant to a private_letter_ruling issued under sec_1 a - c on notification of our adverse position the taxpayer withdrew the request on date pursuant to section b of revproc_2007_1 2007_1_irb_1 we are advising you of the taxpayer’s withdrawal of its request for the letter_ruling in addition this memorandum provides our views on the issues raised by the taxpayer’s request facts on date the shareholders and option holders of target exchanged all their outstanding shares and options of target for voting shares and options of foreign acquirer in a transaction intended to qualify as a reorganization under sec_368 during the month period prior to the transaction and as of date foreign acquirer had cash on hand from sales to customers shortly before the transaction foreign acquirer had an outstanding debt obligation owed to majority shareholder five days prior to date majority shareholder contributed the outstanding debt obligation receivable to foreign acquirer in exchange for additional shares of foreign acquirer stock the amount of the debt obligation and interest owed to majority shareholder by foreign acquirer was x in a calculation provided by the taxpayer the prior equity holders of target owned slightly more equity in foreign acquirer immediately_after_the_exchange than the prior equity holders of foreign acquirer issue sec_1 whether the cash held by foreign acquirer from sales to customers in the normal course of business should be taken into account in applying the anti-stuffing_rule of the substantiality test of sec_1_367_a_-3 whether majority shareholder’s contribution of outstanding debt receivable to foreign acquirer in exchange for additional foreign acquirer stock five days prior to the acquisition of target is subject_to the stuffing rule_of sec_1_367_a_-3 and should be excluded in applying the substantiality test of sec_1_367_a_-3 presp-121580-07 whether foreign acquirer was larger than target under the substantiality test of sec_1_367_a_-3 conclusion sec_1 the cash held by foreign acquirer from sales to customers in the normal course of business is not taken into account in applying the stuffing rule and is not excluded from the value of foreign acquirer in applying the substantiality test of sec_1_367_a_-3 which requires the fair_market_value of foreign acquirer be equal or greater than the fair_market_value of target the contribution of the debt obligation receivable by majority shareholder to foreign acquirer prior to the acquisition of target is subject_to the stuffing rule and is excluded from the value of foreign acquirer in applying the substantiality test of sec_1_367_a_-3 the substantiality test of sec_1_367_a_-3 is not met because under the information supplied by target after the transaction the equity interests held by target share and option holders is greater than the equity interests held by foreign acquirer share and option holders thus target was greater in value than foreign acquirer law and analysis when a u_s_person transfers the stock_or_securities of a domestic_corporation to a foreign_corporation in an otherwise nontaxable_transaction sec_367 generally requires that gain be recognized however sec_1_367_a_-3 allows a transfer without gain recognition provided that four conditions are met one of these conditions is the substantiality requirement of the active trade_or_business test as defined by sec_1_367_a_-3 this test provides that a transferee foreign_corporation will be deemed to satisfy the substantiality test if at the time of the transfer the fair_market_value of the transferee corporation is at least equal to the fair_market_value of the u s target company in determining the value of the foreign_corporation special rules to prevent stuffing transactions are provided in sec_1 a - c iii b these rules prevent the foreign_corporation from including the value of certain assets acquired within a month period prior to the exchange sec_1_367_a_-3 provides in part that t he internal_revenue_service may in limited circumstances issue a private_letter_ruling to permit the taxpayer to qualify for an exception to the rule under sec_367 if - c of this section relating to the active trade_or_business test of paragraph c iv of this section but such taxpayer meets all of the other requirements a taxpayer is unable to satisfy all of the requirements of paragraph i presp-121580-07 contained in paragraphs c i through c iii of this section and such taxpayer is substantially in compliance with the rules set forth in paragraph c of this section the cash held by foreign acquirer and comprised of receipts from sales to customers in the ordinary course of business operations is not subject_to the stuffing rule and is includible as part of the value of foreign acquirer under sec_1 a - c iii b such amounts are acquired in the ordinary course of business from customers and not as an infusion of capital into foreign acquirer the contribution by the majority shareholder of the outstanding debt obligation of x owed by foreign acquirer to majority shareholder in exchange for additional foreign acquirer stock five days prior to the transaction is subject_to the stuffing rule we view the contribution of the debt receivable as a transaction not in the normal course of business and analogous to a cash contribution or capital infusion into foreign acquirer that increases the value of foreign acquirer for purposes of the stock exchange see eg revrul_78_330 1978_2_cb_147 modified by revrul_2007_8 i r b accordingly the value of foreign acquirer is reduced by this amount for purposes of the substantiality test under sec_1 a - c iii and a ruling is not given under sec_1 a - c finally in determining whether the fair_market_value of the transferee foreign_corporation is greater than the domestic target under sec_1 a - c iii a we concluded that the target was the larger corporation the interest holders of target held more that of the interest in foreign acquirer after the stock exchange this indicates that the fair_market_value of target was greater than foreign acquirer a ruling under sec_1 a - c was not granted please call if you have any further questions
